UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 20, 2009 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 900 Sandhill Road, Reno, Nevada (Address of principal executive offices) 89521 (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02Results of Operations and Financial Condition Item 2.06 Material Impairments Item 9.01 Financial Statements and Exhibits SIGNATURES Ex-99.1 Item 2.02Results of Operations and Financial Condition On January 20, 2009, the Company filed with the SEC a Notification of Late Filing on Form 12b-25 (the “Notice”) with respect to its Annual Report on Form 10-K (the “Report”) for the 53 weeks ended November 2, 2008, stating that it would not be able to timely file the Report without unreasonable effort or expense.The responses set forth in the Notice under Part III and Part IV, Question 3 thereof contain information about the Company’s results of operations for the 53 weeks ended November 2, 2008, which information is incorporated herein by reference. Item 2.06 Material Impairments The responses set forth in the Notice under Part III and Part IV, Question 3, which information is incorporated herein by reference, indicate that the Company expects to record impairment charges related to goodwill, investments in auction rate securities, and deferred loan costs.The Company does not expect that these impairment charges will result in any future cash expenditure. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description 99.1 Form 12b-25 filed with the Securities and Exchange Commission on January 20, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMETECH INTERNATIONAL, INC. By:/s/ Marcia R.
